     Case 1:98-cr-01101-ILG Document 261 Filed 04/10/19 Page 1 of 2 PageID #: 4158


RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                        CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                  EMERITUS
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                    DIANE L. HOUK
                                                     10TH FLOOR                                JESSICA CLARKE
EARL S. WARD
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                ALISON FRICK
                                                TEL: (212) 763-5000                          DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                          DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                            ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                         EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                           DAVID BERMAN
ZOE SALZMAN                                                                                 ASHOK CHANDRAN
SAM SHAPIRO                                                                                 MICHELE YANKSON




                                                              April 10, 2019

    Via ECF

    Hon. I. Leo Glasser
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 22301

                     Re: USA v. Sater, 98-cr-1101

    Your Honor:

                    This firm represents First Look Media Works, Inc., which has intervened in this
    case to support Johnny Dwyer’s motion to unseal certain documents. See Dkt. 247 (Dwyer
    request); Dkt. 255 (order granting the application to intervene). We write to request that the
    Court hold a hearing for oral argument on the instant application. The need for such argument is
    heightened, we believe, by the Government’s refusal to disclose whether it has submitted papers
    or otherwise taken a position supporting or opposing the application, and any bases therefor.

                   On March 25, 2019, First Look Media, by its First Amendment Counsel David
    Bralow and this firm, submitted a memorandum of law and supporting papers arguing that this
    Court should grant Mr. Dwyer’s request to unseal. Dkt. 252. The following day, the Court held
    a telephone conference with attorneys for Defendant Sater and the Government, and set a
    deadline of April 8, 2019, for the parties to respond to Mr. Dwyer’s and First Look Media’s
    request. Dkt. 253, 254.

                   April 8, 2019 came and went with no filing by either Mr. Sater or the United
    States appearing on the docket. In communications with our office, the Assistant United States
    Attorney would neither confirm nor deny that it filed a response under seal.

                    Our client thus has no way to know whether any response to its request to unseal
    has been filed—let alone what reasons have been put forth to oppose the request. We ask that
    the Court schedule an argument on the unsealing motion so that these issues can be fully aired
    and so our client can respond to whatever arguments may have been secretly made in opposition.
    Further, to the extent responses have been filed that contain non-confidential or non-privileged
Case 1:98-cr-01101-ILG Document 261 Filed 04/10/19 Page 2 of 2 PageID #: 4159
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

material, that material should be posted on the public docket so that our client—and the public at
large—can understand the basic positions of the parties on this matter of extreme public concern.

                                                    Respectfully submitted,

                                                                    /s/

                                                    Andrew G. Celli, Jr.
                                                    Alison Frick
c: David Bralow, Esq.
